Exhibit 10.6

SERVICES AND SECONDMENT AGREEMENT

AMONG

DIAMONDBACK ENERGY, INC.

DIAMONDBACK E&P LLC

RATTLER MIDSTREAM GP LLC

RATTLER MIDSTREAM LP

AND

RATTLER MIDSTREAM OPERATING LLC



--------------------------------------------------------------------------------

SERVICES AND SECONDMENT AGREEMENT

This Services and Secondment Agreement (this “Agreement”), dated as of May 28,
2019 (the “Effective Date”), is entered into among Diamondback Energy, Inc., a
Delaware corporation (“Diamondback”), Diamondback E&P LLC, a Delaware limited
liability company (“E&P”), Rattler Midstream GP LLC, a Delaware limited
liability company (the “General Partner”), Rattler Midstream LP, a Delaware
limited partnership (the “Partnership”) and Rattler Midstream Operating LLC, a
Delaware limited liability company (“OpCo”). Diamondback, E&P, the General
Partner, the Partnership and OpCo are sometimes herein referred to individually
as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the General Partner is the general partner of the Partnership that
through OpCo and its Subsidiaries (as defined below) is engaged in the business
of crude oil gathering, metering and transportation; natural gas gathering,
compression, metering and transportation; fresh water sourcing, storage and
distribution; produced water collection, cleaning, recycling and disposal; and
other related assets and businesses;

WHEREAS, Diamondback has (a) expertise in the management, construction, design,
maintenance and operation of midstream infrastructure assets, including crude
oil gathering and long-haul pipelines, natural gas gathering pipelines,
centralized gathering facilities, fresh water distribution and storage systems,
and produced water pipelines and cleaning, recycling and disposal facilities,
(b) unique knowledge of the management, maintenance and operation of the Fasken
Center in Midland, Texas (the “Fasken Center”) and (c) centralized general and
administrative services that OpCo and its affiliates have historically relied
upon in connection with the ownership and operation of its assets;

WHEREAS, Diamondback can make available, or cause to be made available, to the
Partnership Parties (as defined below) the personnel necessary to perform
(a) such management, construction, design, maintenance and operational functions
with respect to assets owned by the Midstream Group (as defined below) and
(b) general and administrative services relating to operating the business of
the Midstream Group; and

WHEREAS, the Parties desire that Diamondback provide, or cause to be provided,
to the Partnership Parties personnel necessary to manage, construct, design,
maintain and operate the Midstream Group’s assets, including the Fasken Center,
and, in connection therewith, that Diamondback second, or cause to be seconded,
certain personnel to the Partnership Parties.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1    Definitions. Capitalized terms used and not otherwise defined in this
Agreement shall have the following respective meanings, unless context clearly
requires otherwise:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question. For purposes of this
Agreement, none of the Midstream Group shall be deemed to be an Affiliate of any
Diamondback Entity nor shall any Diamondback Entity be deemed to be an Affiliate
of any of the Midstream Group.

“Agreement” shall mean this Services and Secondment Agreement, together with all
Exhibits attached hereto, as the same may be amended, supplemented or restated
from time to time in accordance with the provisions hereof.

“Allocation Percentage” has the meaning set forth in Section 3.3.

“Benefit Plans” means any employee benefit plans and any insurance programs that
Diamondback or any of the Diamondback Entities now maintains or in the future
may maintain for the benefit of the Seconded Employees or their dependents,
including: deferred compensation, profit sharing, retirement, retiree medical,
401(k), cafeteria, medical, and disability plans, workers’ compensation
insurance, life insurance, accidental death and dismemberment insurance,
long-term disability insurance, business travel and accident insurance, and any
EAP.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

“Control” or “control” (including the terms “controlled” and “controlling”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Diamondback” has the meaning set forth in the introductory paragraph to this
Agreement.

“Diamondback Entities” means Diamondback, E&P and all of their direct and
indirect Subsidiaries, other than any of the Partnership Parties.

“E&P” has the meaning set forth in the introductory paragraph to this Agreement.

“EAP” means Employee Assistance Program.

“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2



--------------------------------------------------------------------------------

“ERISA Affiliate” means any entity that would be treated as a single employer
with Diamondback under Sections 414(b), (c) or (m) of the Code or
Section 4001(b)(1) of ERISA.

“Fasken Center” has the meaning set forth in the recitals to this Agreement.

“General Partner” has the meaning set forth in the introductory paragraph to
this Agreement; provided that such term shall include its successors and
permitted assigns that are admitted to the Partnership as general partner of the
Partnership, in its capacity as general partner of the Partnership (except as
the context otherwise requires).

“Losses” means any and all costs, expenses (including reasonable attorneys’
fees), claims, demands, losses, liabilities, obligations, actions, lawsuits and
other proceedings, judgments and awards.

“Midstream Group” means, collectively, the Partnership, OpCo and its
Subsidiaries.

“OpCo” has the meaning set forth in the introductory paragraph to this
Agreement.

“Partnership” has the meaning set forth in the introductory paragraph to this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Effective Date, as the
same may be amended, supplemented or restated from time to time.

“Partnership Parties” means the General Partner and the Midstream Group.

“Party” has the meaning set forth in the introductory paragraph to this
Agreement.

“Period of Secondment” has the meaning set forth in Section 2.4.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Seconded Contractor Expenses” has the meaning set forth in Section 3.2(b).

“Seconded Contractors” has the meaning set forth in Section 2.5.

“Seconded Employee Expenses” has the meaning set forth in Section 3.2(a).

“Seconded Employees” has the meaning set forth in Section 2.4.

“Seconded Person Expenses” has the meaning set forth in Section 3.2(b).

“Seconded Persons” means, collectively, the Seconded Employees and the Seconded
Contractors.

“Secondment” means each assignment of any Seconded Persons to the Partnership
Parties from Diamondback or any Diamondback Entities in accordance with the
terms of this Agreement.

 

3



--------------------------------------------------------------------------------

“Services” has the meaning set forth in Section 2.1.

“Services Reimbursement” has the meaning set forth in Section 3.1.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership, directly or indirectly, at the date of determination or (c) any
other Person in which such Person, one or more Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of determination, has
(i) a majority ownership interest or (ii) the power to elect or direct the
election of a majority of the directors or other governing body of such Person.
For purposes of this Agreement, none of the Midstream Group shall be deemed to
be a Subsidiary of Diamondback nor shall Diamondback or E&P be deemed a
Subsidiary of any of the Midstream Group.

ARTICLE 2

SECONDMENT

2.1    Diamondback shall provide, or cause to be provided, to the Partnership
Parties the Seconded Persons to (a) perform the activities related to the
Partnership Parties’ respective obligations under each of the agreements listed
in Exhibit A, (b) otherwise perform the day-to-day management of the assets of
the Midstream Group and the business conducted, or to be conducted, by the
Partnership Parties described in Exhibit A, (c) to design, build, construct and
otherwise install the infrastructure required by (or necessary or convenient to
provide the services required under) the agreements listed in Exhibit A and
(d) perform the management, general and administrative services described in
Exhibit A, to be received by the General Partner, for the benefit of the
Partnership Parties, at the places of business of the General Partner ((a)
through (d) collectively referred to herein as the “Services”).

2.2    Subject to Diamondback’s right to be reimbursed for such expenses in
accordance with this Agreement, Diamondback shall pay (or shall cause E&P to
pay) all expenses incurred by it in connection with the retention of the
Seconded Persons, including, but not limited to, Seconded Employee compensation,
salaries, wages, benefit costs, overhead and administrative expenses, charged to
or incurred by Diamondback or E&P, and, if applicable, social security taxes,
workers compensation insurance, retirement and insurance benefits and other such
expenses. Any Seconded Employees retained by the Diamondback Entities may be
union or non-union employees, and the Diamondback Entities shall have the sole
right to negotiate the terms and provisions of any labor or other agreements
with the unions to which such employees belong.

2.3    Diamondback shall provide, or cause to be provided, such suitably
qualified and experienced Seconded Persons as Diamondback is able to make
available to the Partnership Parties, and the Partnership Parties shall have the
right to approve such Seconded Persons.

 

4



--------------------------------------------------------------------------------

2.4    During the term of this Agreement, Diamondback or E&P shall second
employees of the Diamondback Entities that provide the Services to the
Partnership Parties. Each employee who Diamondback or E&P seconds to the
Partnership Parties shall, during the time that such employee is seconded to the
Partnership Parties under this Agreement (the “Period of Secondment”), be
referred to individually herein as a “Seconded Employee” and, collectively, as
the “Seconded Employees.”

2.5    During the term of this Agreement, Diamondback shall second, or cause to
be seconded, contractors of the Diamondback Entities that provide the Services
to the Partnership Parties. Each such contractor shall, during the Period of
Secondment, be referred to individually herein as a “Seconded Contractor” and,
collectively, as the “Seconded Contractors,” and together with the Seconded
Employees, the “Seconded Persons.”

2.6    The Seconded Employees will remain at all times employees of the
applicable Diamondback Entities. For the avoidance of doubt, the Parties
acknowledge that Seconded Persons may, during the Period of Secondment, be
called upon to perform services for both the Partnership Parties and the
Diamondback Entities. The Diamondback Entities retain the right to terminate the
Secondment of any Seconded Persons for any reason at any time or to discharge
the Seconded Employees with respect to their employment with the Diamondback
Entities. During the Term, the Partnership Parties shall have the right to
request that Diamondback remove any individual from the roster of Seconded
Employees providing Services to the Partnership Entities. Diamondback agrees
that it will remove any such individual from the status of a Seconded Employee
upon written request by any Partnership Party. Diamondback shall have the sole
right, with or without the consent of the Partnership Parties, to terminate the
employment of any Seconded Employee. However, the parties agree that the
Partnership Parties shall have the sole right to determine the level of Services
required from the Seconded Persons and its satisfaction with the performance of
such Services by the Seconded Employees in connection with the Services and that
Diamondback will use commercially reasonable efforts to provide Seconded
Employees in a manner consistent with the needs expressed by any Partnership
Party, but at no time will any Partnership Party have the right to terminate any
Seconded Person, including any Seconded Employee’s employment by a Diamondback
Entity or a Seconded Contractor’s independent contractor relationship with a
Diamondback Entity. Upon the termination of the Secondment of any Seconded
Persons, such Seconded Persons will cease performing Services for the
Partnership Parties.

(a)    The Parties agree that Diamondback and each of its Affiliates and agents
shall perform the Services hereunder in the capacity of an independent
contractor. The Seconded Employees shall continue to be the common law employees
of the Diamondback Entities and shall have no employment or contractual
relationship with the Partnership Parties during the Term. The Partnership
Parties shall not hold out the Seconded Employees as agents of Diamondback in
the course of the performance by the Seconded Employees of their duties in
respect of the Services.

(b)    The Partnership Parties shall be responsible for specifying to
Diamondback the day-to-day manner of operations and assignments for Seconded
Employees and reviewing the work performed by the Seconded Employees to
determine whether the Services rendered in connection with the Agreement are
consistent with the results to be achieved, as specified by the Partnership
Parties. Nothing in this Agreement shall preclude the Partnership Parties from
hiring

 

5



--------------------------------------------------------------------------------

or employing any employees during the Term of this Agreement; provided, however,
that the Diamondback Entities shall have no obligation to provide and shall not
provide any employee benefits, payroll or HR Services to or with respect to any
employees of the Partnership Parties.

2.7    Each Party shall nominate a representative to act as its primary contact
with respect to the provision of the Services contemplated by this Agreement
(each, a “Service Coordinator”). The initial Service Coordinators shall be
designated by the respective parties following the Effective Date. Unless
otherwise agreed, all notices and communications relating to this Agreement,
other than those day-to-day communications and billings relating to the actual
provision of the Services, shall be directed to the Service Coordinators. In the
course and scope of performing any job functions for the Partnership Parties,
each Seconded Employee will report to the Diamondback management structure and
the Diamondback management structure, through the Diamondback Service
Coordinator will report into the Partnership Parties’ management structure
through the Partnership Parties Service Coordinator. However, Seconded Employees
will be under the direct management, supervision and control of the Diamondback
Entities with respect to such Seconded Employee’s performance of the Services,
with Seconded Contractors remaining at the direction of the respective
contractor. No Seconded Contractors shall have the authority or apparent
authority to act on behalf of any Diamondback Entity in connection with the
performance of the Services during any Period of Secondment.

2.8    Those Seconded Employees who serve as supervisors or managers and who are
called upon to oversee the work of other Seconded Employees providing or to
otherwise provide management support on behalf of the Parties are designated by
the Diamondback Entities as supervisors to act on the behalf of the Diamondback
Entities in supervising the Seconded Employees pursuant to Section 2.7 above.
Any such Seconded Employee will be acting on the behalf of the Diamondback
Entities when supervising the work of the Seconded Employees or when they are
otherwise providing management or executive support in connection with the
Services performed on behalf of the Partnership Parties.

2.9    Diamondback shall, or shall cause a Diamondback Entity to, obtain
workers’ compensation coverage as defined and required by law on behalf of both
the Diamondback Entities and the Partnership Parties.

2.10    The Partnership Parties may terminate any of the Services performed by
Seconded Persons on thirty (30) days’ prior written notice to Diamondback. In
the event the Partnership Parties, or any of them, terminates such Services, the
Partnership Parties shall pay Diamondback the Services Reimbursement (as defined
below) for the last month (or portion thereof) in which it received such
terminated Services. Upon payment thereof, the Partnership Parties shall have no
further Services payment obligations to Diamondback pursuant to this Agreement
with respect to such terminated Services.

2.11    No Partnership Party shall be deemed to be a participating employer in
any Benefit Plans during the Period of Secondment. Subject to the Partnership
Parties’ reimbursement obligations hereunder, Diamondback (or another
Diamondback Entity) shall remain solely responsible for all obligations and
liabilities arising under the express terms of the Benefit Plans, and the
Seconded Employees will be covered under the Benefit Plans subject to and in
accordance with their respective terms and conditions, as they may be amended
from time to time.

 

6



--------------------------------------------------------------------------------

Diamondback and its ERISA Affiliates may amend or terminate any Benefit Plans in
whole or in part at any time (subject to the applicable provisions of any
collective bargaining agreement covering Seconded Employees, if any). During the
Period of Secondment, no member of the Partnership Parties shall assume any
Benefit Plans or have any obligations, liabilities or rights arising under the
express terms of the Benefit Plans, in each case except for cost reimbursement
pursuant to this Agreement.

ARTICLE 3

EXPENSE REIMBURSEMENT

3.1    The Partnership Parties shall reimburse Diamondback or E&P, as
applicable, for all reimbursable expenses under Section 3.2 incurred by the
Diamondback Entities with respect to Seconded Persons, as applicable (including,
where applicable, former Seconded Employees), in connection with the performance
of the Services during the preceding period (the “Services Reimbursement”). The
Services Reimbursement shall be made on a monthly basis or at such other
intervals as the Parties may agree from time to time.

3.2    (a) The Services Reimbursement with respect to Seconded Employees for
each period during the Period of Secondment shall include all reasonable costs
and expenses (including administrative and benefits costs) incurred for such
period by Diamondback Entities for the Seconded Employees (including, where
applicable, former Seconded Employees), including but not limited to the
following costs and expenses set forth below:

 

  (i)

salary, wages and cash bonuses (including payroll and withholding taxes
associated therewith);

 

  (ii)

amounts paid with respect any Seconded Employee’s paid leave of absence;

 

  (iii)

contributions made by or expenses incurred by a Diamondback Entity towards any
Benefit Plans (including incurred but unreported and incurred but unpaid claims
incurred during the Period of Secondment and subsequent liabilities attributable
to the performance of the Services incurred for such period by Diamondback
Entities with respect to the Period of Secondment);

 

  (iv)

the value of equity-related compensation granted to Seconded Employees during
the Period of Secondment;

 

  (v)

any other employee benefit or compensation arrangement customarily provided to
all employees by Diamondback for which Diamondback incurs costs with respect to
Seconded Employees; and

 

  (vi)

business travel expenses and other business expenses reimbursed in the normal
course by Diamondback, such as subscriptions to business- related periodicals
and dues to professional business organizations.

The costs and expenses described in this Section 3.2(a) are referred to as
“Seconded Employee Expenses.” Where it is not reasonably practicable to
determine the amount of such a cost or expense, the Partnership Parties and
Diamondback shall mutually agree on the method of

 

7



--------------------------------------------------------------------------------

determining or estimating such cost or expense. If the actual amount of any cost
or expense, once known, varies from the estimate used for billing purposes
hereunder, the difference, once determined, shall be reflected as either a
credit or additional charge in the next monthly invoice issued by a Diamondback
Entity, or in such manner as may be otherwise agreed between Diamondback and the
General Partner. Notwithstanding the foregoing, the Parties agree that to
determine the value of a Second Employee’s non-wage benefits described in
subsections (iii) and (v) of this Section 3.2(a), they will apply an agreed
percentage benefit load, based on the value of employee benefits provided to all
employees of the Diamondback Entities.

(b)    The Services Reimbursement with respect to Seconded Contractors for each
period during the Period of Secondment shall include, on a pass-through basis,
all costs and expenses attributable to the performance of the Services incurred
for such period by Diamondback Entities with respect to the Seconded
Contractors. The costs and expenses described in this Section 3.2(b) are
referred to as “Seconded Contractor Expenses,” and together with the Seconded
Employee Expenses, the “Seconded Person Expenses.”

3.3    With respect to those Seconded Persons who perform services for both the
Diamondback Entities and the Partnership Parties, the Parties will determine in
good faith the percentage of such Seconded Person’s time spent providing
services to the Partnership Parties (the “Allocation Percentage”). For each
month, or other time interval agreed to by the Parties, during the Period of
Secondment, the amount of the Services Reimbursement payable by the Partnership
Parties with respect to each Seconded Person shall be calculated by multiplying
the Seconded Person Expenses for such Seconded Person times the Allocation
Percentage for such Seconded Person; provided, however, that travel expenses and
other expenses incurred with respect to and/or reimbursable to a Seconded Person
shall be paid by the Party for whom the Seconded Person was working at the time
they were incurred, except that expenses related to activities that benefit both
the Partnership Parties and Diamondback Entities (e.g. some types of training)
shall be shared by the affected Parties in accordance with the Allocation
Percentage (or such other allocation as may be agreed between the affected
Parties).

3.4    The Partnership Parties and Diamondback acknowledge and agree that
Diamondback shall be responsible for paying the Seconded Employee Expenses (or
providing the employee benefits with respect thereto, as applicable) to the
Seconded Employees and that the Diamondback Entities may be responsible for
paying the Seconded Contractor Expenses to the respective contractor, but that
the Partnership Parties shall be responsible for reimbursing the Diamondback
Entities for the Seconded Person Expenses (as part of the Services
Reimbursement) to the extent provided under Section 3.2 of this Agreement.

3.5    This Agreement does not address the reimbursement of any costs or
expenses associated with Services other than the Services Reimbursement. To the
extent that a Diamondback Entity incurs any out-of-pocket expenses (other than
the Services Reimbursement) in connection with the provision of Services, such
Diamondback Entity may be entitled to reimbursement therefor under the terms of
the Partnership Agreement or other documentation.

 

8



--------------------------------------------------------------------------------

ARTICLE 4

ALLOCATION; RECORDS

Diamondback will use commercially reasonable efforts to (i) establish the
Allocation Percentage and to the document the basis for such allocation and
(ii) maintain a schedule reflecting the direct and indirect costs of the
Seconded Person Expenses based on the Services that the Seconded Persons have
provided to the Partnership Parties. The Partnership Parties will use
commercially reasonable efforts to keep and maintain books/records reflecting
the hours worked in connection with each of the Seconded Persons. Each Party
will have the right to audit such records maintained by the other during regular
business hours and on reasonable prior notice.

ARTICLE 5

TERM

The term of this Agreement will commence on the Effective Date and will continue
for an initial period of fifteen (15) years (the “Initial Term”). Upon the
expiration of the Initial Term, the term of this Agreement shall automatically
extend for successive one year extension terms, unless either Party provides at
least thirty (30) days’ prior written notice to the other Party prior to the
expiration of the Initial Term or any extension term that the Party wishes for
this Agreement to expire at the end of the Initial Term or the then-current
extension term, as applicable. Upon proper notice by a Party to the other Party,
in accordance with this Article 5, that the Party wishes for this Agreement to
expire on the expiration of the applicable period, this Agreement shall not
automatically extend, but shall instead expire upon the expiration of the
applicable period and only those provisions that, by their terms, expressly
survive this Agreement shall so survive. Notwithstanding the foregoing, the
Partnership Parties may terminate this Agreement at any time upon written notice
to Diamondback stating the date of termination and only those provisions that,
by their terms, expressly survive this Agreement shall so survive.

ARTICLE 6

GENERAL PROVISIONS

6.1    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and this Agreement
supersedes all prior negotiations, agreements or understandings of the Parties
of any nature, whether oral or written, relating thereto.

6.2    Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without regard to the principles of
conflicts of law.

6.3    Amendment. This Agreement may be modified, amended or supplemented only
by written agreement executed by the Parties.

6.4    Waiver. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the Party or Parties entitled to
the benefit thereof. Any such waiver shall be validly and sufficiently given for
the purposes of this Agreement if, as to any Party, it is in writing signed by
an authorized representative of such Party. The failure of any Party to enforce
at any time any provision of this Agreement shall not be construed to be a
waiver of such provision, or in any way to affect the validity of this Agreement
or any part hereof or the right of any Party thereafter to enforce each and
every such provision. No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

9



--------------------------------------------------------------------------------

6.5    Severability. Whenever possible each provision and term of this Agreement
will be interpreted in a manner to be effective and valid. If any term or
provision of this Agreement or the application of any such term or provision to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, the remaining provisions
hereof, or the application of such term or provision to Persons or circumstances
other than those as to which it has been held invalid, illegal or unenforceable,
will remain in full force and effect and will in no way be affected, impaired or
invalidated thereby. If any term or provision of this Agreement is held to be
prohibited or invalid, then such term or provision will be ineffective only to
the extent of such prohibition or invalidity without invalidating or affecting
in any manner whatsoever the remainder of such term or provision or the other
terms and provisions of this Agreement. Upon determination that any other term
or provision of this Agreement is invalid, void, illegal or unenforceable, a
court of competent jurisdiction will modify such term or provision so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible under the Law.

6.6    Successors and Assigns. Except as contemplated by Section 6.10, neither
this Agreement nor any of the rights or obligations hereunder shall be assigned
by any of the parties hereto without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

6.7    Third Party Beneficiaries. This Agreement is binding upon and is for the
benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Agreement. In furtherance but not in
limitation of the foregoing: (i) nothing in this Agreement shall be deemed to
provide any Seconded Employee or Seconded Contractor with a right to continued
Secondment or employment; and (ii) nothing in this Agreement shall be deemed to
constitute an amendment to any Benefit Plans or limit in any way the right of
Diamondback and/or its ERISA Affiliates to amend, modify or terminate, in whole
or in part, any Benefit Plans which may be in effect from time to time.

6.8    Notices. Any notice, statement, demand, claim, offer or other written
instrument required or permitted to be given pursuant to this Agreement shall be
in writing signed by the Party giving such notice and shall be sent by email,
hand messenger delivery, overnight courier service, or certified mail (receipt
requested) to each other Party at the address set forth below; provided

 

10



--------------------------------------------------------------------------------

that to be effective any such notice sent originally by email must be followed
within two (2) Business Days by a copy of such notice sent by overnight courier
service:

if to a Diamondback Entity:

Diamondback Energy, Inc.

500 West Texas, Suite 1200

Midland, Texas 79701

Email: mzmigrosky@diamondbackenergy.com

Attention: P. Matt Zmigrosky, General Counsel

if to a member of the Partnership Parties:

Rattler Midstream GP LLC

500 West Texas, Suite 1200

Midland, Texas 79701

Email: mzmigrosky@diamondbackenergy.com

Attention: P. Matt Zmigrosky, General Counsel

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party. Without limiting any other means by which a Party may
be able to prove that a notice has been received by another Party, all notices
and communications shall be deemed to have been duly given: (i) at the time
delivered by hand, if personally delivered; (ii) five (5) Business Days after
being deposited in the mail, postage prepaid, if mailed by first class certified
mail, receipt requested; (iii) when received, if sent by email, if received
prior to 5 p.m., recipient’s time, on a Business Day, or on the next Business
Day, if received later than 5 p.m., recipient’s time; and (iv) on the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery. In any case hereunder in which a Party
is required or permitted to respond to a notice from another Party within a
specified period, such period shall run from the date on which the notice was
deemed duly given as above provided, and the response shall be considered to be
timely given if given as above provided by the last day of the period provided
for such response.

6.9    Relationship of the Parties. Nothing in this Agreement will constitute
the Midstream Group, Diamondback or their respective Affiliates as members of
any partnership, joint venture, association, syndicate or other entity.

6.10    Assignment. No Party will convey, assign or otherwise transfer either
this Agreement or any of the rights, interests or obligations hereunder without
the prior written consent of the other Parties hereto (in each of such Party’s
sole and absolute discretion). Any such prohibited conveyance, assignment or
transfer without the prior written consent of the other Parties will be void ab
initio; provided, however, that any Party may assign or convey this Agreement
without the prior written consent of any other Party to an Affiliate.

6.11    Counterparts. This Agreement may be executed in counterparts (which may
be delivered by electronic transmission). Each counterpart when so executed and
delivered shall be deemed an original, and both such counterparts taken together
shall constitute one and the same instrument.

 

11



--------------------------------------------------------------------------------

6.12    Time of the Essence. Time is of the essence of this Agreement; provided,
however, notwithstanding anything to the contrary in this Agreement, if the time
period for the performance of any covenant or obligation, satisfaction of any
condition or delivery of any notice or item required under this Agreement shall
expire on a day other than a Business Day, such time period shall be extended
automatically to the next Business Day.

6.13    Signatories Duly Authorized. Each of the signatories to this Agreement
represents that he is duly authorized to execute this Agreement on behalf of the
entities for which he is signing, and that such signature is sufficient to bind
the Party or other entity purportedly represented.

(Signature page follows)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
authorized representatives as of the date first above written.

 

DIAMONDBACK ENERGY, INC. By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Accounting
Officer and Assistant Secretary DIAMONDBACK E&P LLC By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Accounting
Officer and Assistant Secretary RATTLER MIDSTREAM GP LLC By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

[Signature Page to Services and Secondment Agreement]



--------------------------------------------------------------------------------

RATTLER MIDSTREAM LP By:   Rattler Midstream GP LLC,   its general partner By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary RATTLER MIDSTREAM OPERATING LLC By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

[Signature Page to Services and Secondment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Services

The Services include, but are not limited to:

 

  •  

Operation of the midstream assets of the Midstream Group members in accordance
with prudent industry practice pursuant to each of the following agreements:

 

  •  

Freshwater Purchase and Services Agreement, dated effective as of January 1,
2018 by and between E&P and OpCo, as may be amended, supplemented, restated or
otherwise modified from time to, pursuant to which OpCo, among other things,
gathers, stores and distributes fresh water to Diamondback’s drilling and
completion sites.

 

  •  

Gas Gathering and Compression Agreement, dated effective as of January 1, 2018
by and between E&P and OpCo, as may be amended, supplemented, restated or
otherwise modified from time to time, pursuant to which OpCo, among other
things, services the production of natural gas from Diamondback’s Utah field
within the Permian;

 

  •  

Amended and Restated Crude Oil Gathering Agreement, dated effective as of
January 1, 2018 by and between E&P and OpCo, as may be amended, supplemented,
restated or otherwise modified from time to time, pursuant to which pursuant to
which OpCo, among other things, gathers crude oil from Diamondback’s Spanish
Trail, Utah and Reward fields within the Permian; and

 

  •  

Amended and Restated Produced and Flowback Water Gathering and Disposal
Agreement, dated effective as of January 1, 2018 by and between E&P and OpCo, as
may be amended, supplemented, restated or otherwise modified from time to time,
pursuant to which OpCo, among other things, gathers and disposes of saltwater
from operations throughout Diamondback’s Permian acreage.

 

  •  

Operation, management and maintenance of the Fasken Center in accordance with
prudent industry practice.

 

  •  

Such other operational functions that are necessary to develop and execute the
operational aspects of the business of the Partnership Parties.

 

A-1



--------------------------------------------------------------------------------

  •  

Payroll and billing services, including payment of compensation for the services
of and, as applicable, the provision of employee benefits to Seconded Persons.

 

  •  

Management, general and administrative services, such as:

 

  •  

billing, accounting, tax and internal audit;

 

  •  

treasury, cash management and banking;

 

  •  

investor relations;

 

  •  

business development;

 

  •  

executive services;

 

  •  

human resources, including Benefit Plan reporting;

 

  •  

public company reporting; and

 

  •  

in-house legal services, risk management and regulatory compliance.

 

  •  

Such other management, general and administrative functions that are necessary
to support the business of the Partnership Parties.

 

A-2